Citation Nr: 1102805	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-
connected hallux valgus with status post fusion for hammertoes 
second and third, left foot.

2. Entitlement to a rating in excess of 10 percent for service-
connected hallux valgus with status post fusion for hammertoes 
second and third and Morton's neuroma, right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a careful review of the record, the Board has determined 
that a remand is necessary in this case.  First, the Board 
observes that the Veteran testified that he had received 
treatment during the month of his hearing at the Tallahassee VA 
facility, and that he was to be scheduled for surgery in or 
around February 2011.  The most recent VA treatment record in the 
file is dated in September 2008.  Therefore, there are clearly 
outstanding, relevant VA treatment records that need to be 
obtained prior to further adjudication of the claims.  Thus, all 
VA treatment records from the Leavenworth VA facility dated from 
December 2001 onward must be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

Additionally, the Veteran indicated that his symptoms had become 
more severe since his last VA examination in September 2006.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Therefore, the Board also remands the case so that another VA 
examination to assess the current nature and severity of the 
Veteran's service-connected foot disabilities may be scheduled.

Finally, the Board observes that there is a pending claim for 
service connection for bilateral pes planus that was being 
processed by the RO at the time of certification.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Determination of the appropriate rating for the Veteran's 
service-connected hallux valgus disabilities is in part reliant 
on whether the Veteran's pes planus is a service-connected 
disability and what foot symptoms are compensated by the rating 
assigned to that disability.  Therefore, the claims are 
considered to be inextricably intertwined.  Consequently, the 
claim of entitlement to service connection for bilateral pes 
planus must be remanded to the AOJ in accordance with Harris.
  
Accordingly, the case is REMANDED for the following action:

1.	Request all records from the North 
Florida/South Georgia Veterans Health 
System dated from September 2008 forward.  
All requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of his service-connected 
right and left hallux valgus disabilities.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
All necessary and appropriate tests should 
be performed.  Upon a review of the record 
and examination of the Veteran, the 
examiner should identify all symptoms 
associated with the service-connected 
disabilities.  The Board would also find 
it useful if the examiner would opine as 
to whether the Veteran's service-connected 
right and left foot disabilities are mild, 
moderate, or severe in nature.  In doing 
so, the examiner should note, if possible, 
what foot symptoms are not due to the 
service-connected hallux valgus 
disabilities. 

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	Adjudicate the Veteran's service-connected 
claim for bilateral pes planus. 

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the November 2008 statement 
of the case.  If any claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


